Examiner’s Amendment 

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas Miller (Reg. No. 40,091) on 04/30/2021.

Claims 1, 3, 11,  and 15 have been amended as follows:

1. 	(Currently Amended) A multi-path copying and pasting method for a mobile terminal, comprising: 
detecting a selection operation made on a to-be-copied content in a first file; 
outputting a first prompt box in accordance with the selection operation, wherein the first prompt box comprises a first option indicating an addition of the to-be a copied content into a pasting source list and a second option indicating the addition of the to-be-copied content into a target file in a pasting destination list wherein the number of the second portion is the same as the number of the target file in the pasting destination list; 
receiving a first selection operation made on at least one of the first option and the second option; and 

wherein the target file is add into the pasting destination list through:
 	detecting a selection operation made on a to-be-pasted position in a second file;
outputting a second prompt box in accordance with the selection operation, wherein the prompt box comprises a third option indicating the addition of the second file into the pasting destination list and a fourth option indicating the to-be-pasted content in the pasting source list into the second file;
receiving a second selection operation made on (i)  the third option, or (ii) the fourth option, or (iii) the third option the fourth option; and
executing: (i) adding the second file into the pasting destination list as a target file, or (ii) pasting the selected to-be-pasted content to the second file, or (iii) adding the second file into the pasting destination list as target fie and pasting the selected to-be-pasted content to the second file, in response to the second selection operation, 
wherein the pasting source list is adapted for  adding one or more to-be-pasted contents selected and copied from different first files; and the pasting destination list is adapted for  adding one or more second files where the one or more to-be-pasted content are to be pasted,
wherein subsequent to the executing: (i) adding to-be-copied content into the pasting source list as a to-be-pasted content, or (ii) pasting the to-be-pasted content to the selected target file, or (iii) adding to-be-copied content into the pasting source list as a to-be-pasted content and pasting the to-be-copied content to the selected target file, in  response to the first selection operation, the multi-path copying and pasting method further comprises: 
displaying context information about a pasted content in the target file for the preview of a pasting result, when the to-be-copied content has been pasted to the selected target file; and 
displaying the to-be-pasted content in the pasting source list, and setting the pasting source list to be in an editable state, when the to-be-copied content has been added into the pasting source list as the to-be-pasted content,
wherein subsequent to detecting the selection operation made on the to-be-pasted position in the second file, the multi-path copying and pasting method further comprises: 
outputting a shortcut pasting prompt option in accordance with the selection operation; and 
adding a newly-added to-be-pasted content in the pasting source list to the to-be- pasted position in the second file, upon the receipt of a selection operation made on the prompt option.  
 
3. 	(Cancelled)  

11. 	(Currently Amended) A mobile terminal, comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the 
detecting a selection operation made on a to-be-copied content in a first file; 
outputting a first prompt box in accordance with the selection operation, wherein the first prompt box comprises a first option indicating an addition of the to-be copied content into a pasting source list and a second option indicating the addition of the to-be-copied content into a target file in a pasting destination list wherein the number of the second portion is the same as the number of the target file in the pasting destination list; 
receiving a first selection operation made on at least one of the first option and the second option; and
executing: (i) adding the to-be-copied content into the pasting source list as a to-be-pasted content, or (ii) pasting the to-be-copied content to the selected target file or (iii)  adding the to
wherein the target file is added into the pasting destination list through:
 	detecting a selection operation made on a to-be-pasted position in a second file;
outputting a second prompt box in accordance with the selection operation, wherein the prompt box comprises a third option indicating the addition of the second file into the pasting destination list and a fourth option indicating the to-be-pasted content in the pasting source list into the second file;
receiving a second selection operation made on (i)  the third option, or (ii) the fourth option, or (iii) the third option the fourth option; and

wherein the pasting source list is adapted for  adding one or more to-be-pasted contents selected and copied from different first files; and the pasting destination list is adapted for  adding one or more second files where the one or more to-be-pasted content are to be pasted,
wherein subsequent to the executing: (i) adding to-be-copied content into the pasting source list as a to-be-pasted content, or (ii) pasting the to-be-pasted content to the selected target file, or (iii) adding to-be-copied content into the pasting source list as a to-be-pasted content and pasting the to-be-copied content to the selected target file, in  response to the first selection operation, the multi-path copying and pasting method further comprises: 
displaying context information about a pasted content in the target file for the preview of a pasting result, when the to-be-copied content has been pasted to the selected target file; and 
displaying the to-be-pasted content in the pasting source list, and setting the pasting source list to be in an editable state, when the to-be-copied content has been added into the pasting source list as the to-be-pasted content,
wherein subsequent to detecting the selection operation made on the to-be-pasted position in the second file, the multi-path copying and pasting method further comprises: 
outputting a shortcut pasting prompt option in accordance with the selection operation; and 
adding a newly-added to-be-pasted content in the pasting source list to the to-be- pasted position in the second file, upon the receipt of a selection operation made on the prompt option.  

15. 	(Cancelled)  


Reasons for Allowance
	Claims 1, 4, 5, 11, 12, 16, and 18-20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1 and 11. 

The features as recited in independent Claims 1 and 11:

“executing: (i) adding the second file into the pasting destination list as a target file, or (ii) pasting the selected to-be-pasted content to the second file, or (iii) adding the second file into the pasting destination list as target fie and pasting the selected to-be-pasted content to the second file, in response to the second selection operation, 
wherein the pasting source list is adapted for  adding one or more to-be-pasted contents selected and copied from different first files; and the pasting destination list is adapted for  adding one or more second files where the one or more to-be-pasted content are to be pasted,
wherein subsequent to the executing: (i) adding to-be-copied content into the pasting source list as a to-be-pasted content, or (ii) pasting the to-be-pasted content to the selected target file, or (iii) adding to-be-copied content into the pasting source list as a to-be-pasted content and pasting the to-be-copied content to the selected target file, in  response to the first selection operation, the multi-path copying and pasting method further comprises: 
displaying context information about a pasted content in the target file for the preview of a pasting result, when the to-be-copied content has been pasted to the selected target file; and 
displaying the to-be-pasted content in the pasting source list, and setting the pasting source list to be in an editable state, when the to-be-copied content has been added into the pasting source list as the to-be-pasted content,
wherein subsequent to detecting the selection operation made on the to-be-pasted position in the second file, the multi-path copying and pasting method further comprises: 
outputting a shortcut pasting prompt option in accordance with the selection operation; and 
adding a newly-added to-be-pasted content in the pasting source list to the to-be- pasted position in the second file, upon the receipt of a selection operation made on the prompt option, ” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176